IN THE
                         TENTH COURT OF APPEALS



                                No. 10-12-00346-CV

                   IN RE CHARLES MICHAEL FORREST


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus is denied. Relator’s emergency motion

to stay enforcement is dismissed as moot.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Motion dismissed
Opinion delivered and filed September 25, 2012
[OT06]